                Case 1:21-cv-00306-B USPS
                                      Document 1-1 MAlL
                                          CERTIFIED Filed 07/12/21 Page 1 of 21               PageID #: 13


          f



CIRCUIT CIVtL D1VtSfOM
205 GOVERA1MEAlT STREET
MOBrLE, At. 36644                 9214 8901 7301 4102 2100 0602 50

                                                                                                 02-CV-2021-900979.00



               To: WNN-DIXIE MONTGOMERY, LLC
                   C/O CORPORATION SERV CO.
                   641 S. LAWRENCE STREET
                   MONTGOMERY, AL 36104


                             NOT1GE QF ELECTRC?N1G F[LING
                                !N THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                                  LEO FOX V. WINN-DiX1E MONTGOtViERY, LLC ET AL
                                               02-CV-2021-900979.00

                                 The fol6owing complaint was FILED on 6/4/2021 2:26:55 PM




              Notice Date:   6/4/2021 2:26:55 PM




                                                                                                 JOJO SCHWARZAUER
                                                                                               CIRCUIT COURT CLERK
                                                                                            MOBELE COUNTY, ALABAMA
                                                                                               CIRCUIT CIVIL DIVISION
                                                                                            205 GOVERNMENT STREET
                                                                                                    MOBELE, AL 36644

                                                                                                          251-574-8420
                                                                                              char[es.lewis@alacourt.gov
         Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 2 of 21                                                        PageID #: 14
State of Alabama                                                                                             Court CaSe NUrnber
                                                           SUMMONS
Unified Judicial System
                                                                                                             02-CV-2021-900979.00
Form C-34 Rev.412077                                          "' CIVIL -

                                     IiV THE CIRCUIT COURT OF IVIOBILE COUfVTY, ALABAMA
                                         LEO FOX V. UVINN-DIXIE tit10NTGOMERY, LLC ET AL
  NOTICE TO: WKNN-Dl?{IE A90NTGOMERY, LLC, CK? CORPbRATION SERV GO. 641 S. LAWRENCE STREET, M0Ni`GC?EAERY, AL 38104
                                                                    (Alame and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WH1CH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE 2MMEDIATE ACT10N TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORlGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY 7'O THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  BRYAN E COMER
                                                                (Name(s) ofAttomey(s)j

  WHOSE ADDRESS(ES) IS/ARE: 1203 DAUPHIN STREET, Mobile, AL 36604
                                                                             (Address(es) ofPlaintlff(s) orAttorney(s))
  THE ANSWER MUST BE MAILED OR DEL(VERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
             TO A11tY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAIViA RULES OF CIVIL
                                         PROCEDURE TO SERVE PROCESS:
 ❑ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.
 [' Service by certified mail of this Summons is initiated upon the written request of LEO FOX
    pursuant to the Alabama Rules of the Civil Procedure.                                      /Ivam s)]
                   (}6/04l2021                                        /s/ JOJO SCHWARZAUER                                 By:
                      (Date)                                                     (Signature of Cterk)                                    ame)

 Ev] Certifed Mail is hereby requested.                               /s/ BRYAN E CO(yiER
                                                                      (Plalntlfl'stAttomey's Srgnature)

                                                           RETURN OFV SERi/ICE
 ❑   Return receipt of certified mal received in this office on
                                                                                                                 (I3ate)
 ❑   I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                       in                                                                   County,
                      (Name ofPerson Served)                                                            (Name of County)

 Alabama on
                                       (Date)
                                                                                                             (Address of Server)
 (Type of Process Setver)                             (Server's Signature)


                                                      (Server`s Printed Name)                                (Phone IVumber of Server)

                                                         02-CV-2021-94®979.00
                                                LEO FOX V. W1NN-DIXIE MONTGOMERY, LLC ET AL

                        C001 - LEO FOX                                      V.                  D001 - WINN-DIXIE MONTGOMERY, LLC
                               (Plalntifo                                                                       (Defendant)

                            M~


                            rolr            •                                               ,
                                                                                                    SERV10E                RETU RN Cp~,d PY     ~
          Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 3 of 21                                         PageID
                                                                                                                 6/4f2021#: 15i'i'v1
                                                                                                                         2:26
                                                                                                                        ~(Y)1_onno7a nn
State ofAtabama                                                                              Ca;                CIRCUIT COIJRT OF
                                                    ~~~j~~ S~-$~ET                                         ILE           N
Unified Judicial System               C1~CUiT CCU~T - Ci~iL CA~E                            0~           a~ C~~~~t~x,~C~~x~
                                        (Not For pomestic Rela₹ions Cases)                   Date ot t-iiing:       - Juoge C;otle:
Fonn ARCiv-93 Rev. 9118
                                                                                             06/0412021

                                                GENERAL INFORMATION

                                IN THE CIRCUIT COURT OF MOBiLE COUNTY, ALABAiViA
                                   LEt} FOX v. lflllNN-DlXIE 1V10NTGOMERY, LLC ET AL

First Plaintiff:   ❑ Business         UVIIndividual            First Defendant: ❑v Business                 ❑ Individual
                   ❑ Government       COther                                        ~':,Government          ❑ iOther

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL IAIJURY                               OTHER CIVIL FILINGS (cont'd)
  ❑   iIVDEA - Wrongful Death                           ❑ MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
                                                                   Enforcement of Agency Subpoena/Petition to Preserve
  ❑~ TONG - Negligence: General
  ❑   TOMV - Negligence: Motor Vehicle                  ❑    CVRT - Civil Rights

      TOWA - VVantanness                                ❑    COND - Condemnation/Eminent Domain/Right-of'Way
  ❑
  ❑   TOPL - Product Liability/AEMLD                    ❑    CTMP - Contempt of Couri

  ❑   TOMM - Malpractice-Medical                        ❑    CONT - Contract/EjectmentfWrit of Seizure
  ❑   TOLM - Malpractice-Legal                          ❑    TOCN - Conversion

  ❑   TOOM - Malpractice-O₹her                          ❑    EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                    Injunction Eec₹ion ContestlQuiet 7iflelSale For Division
  ❑   TBFM - FraudBad FaifhJMisrepresen₹ation
                                                        ❑    CVUD - Eviction Appeal/Unlawful Detainer
  ❑ TOxx - O₹her:
                                                        ❑    FORJ - Foreign Judgment
                                                        ❑    FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                        ~ MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  ❑   TOPE - Personal Property
                                                        ❑ PFAB - Protection From Abuse
  ❑   TORE - Real Proper3y
                                                        ❑    EPFA - Elder Protection From Abuse
OTHER CIVIL FiLI1dGS                                    ❑    QTLB - Quie₹ Ti₹le Land Bank
  ❑   ABAN - Abandoned Automobile                       ❑    FELA - Railroad/Seaman (FELP.)
  ❑   ACCT - Accoun₹ & Nonmortgage                      ❑    RPRO - Real Property
  ❑   APAA - Administt~ative Agency Appeal              ❑    VVTEG - VNi1lfTrust/Estate/Guardianship/Conservatorship
  ❑ ADPA - Adminis₹rative Procedure Act                 ❑    COMP - Workers' Compensation
  ~1 ANPS - Adults in Need of Protective Service        ❑    CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F      IIyITIAL FILING                      A      APPEAL FROIVI                             O ❑ OTHER
                                                                DISTRICT COURT

             RFI RE1ViAPlDED                             T ❑ ' TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes"' does not constitute a demand fer a
HAS JURY TR1AL $EEN DE1I~ANDED?              ~YES      ~NO           jury trial. (See Rules 3$ and 39, AIa.R.Civ.P, for procedure)

RELIEF REQUESTED:                      MONETARY AWARD REQUESTED O(d0 MONETARYAUVARD REQUESTED

ATTORNEY CODE:
       COM015                                    6!4/202'I 2:26:49 PM                                  /s/ BRYAN E COMER
                                             Date                                             Signature of ABomey/Party fiCing this form


MEDIATION REQUESTED:                         ❑ YES L
                                                   IJNO [_~UIVDECIDED

Election to Proceed under the Alabama Rules for Expedited Civi! Actions:                  ❑ YES ~D NO
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 4 of~, ,;21LLr,L1LClJIYILt1LLi
                                                                 F
                                                                     PageID    #: 16PM
                                                                       6/4120212:26
                                                                                      r.LLLL

                                                                     ~      02-CV2021-900979.00
                                                                             CIRCUIT COURT OF
                                                                         MOBILE COUNTY, ALABAiVtA
                                                                         JOJO SCHWARZAUER, CLERK
              IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


LEO FOX,                                             §
                                                     §
              Plaintiff,                             §
                                                     §
         V.                                          § CIVIL ACTION NO.:
                                                     § CV-2021-
WINN-DIXIE 1VIOil~TTGOrvIERY, LLC; WINN-             §
DIXIE STORES, INC.; SOUTHEASTERR~1                   §
GROCERS, INC.; CX HILLCREST, LLC;                    §
DAVID GILLERY; WILLIAIVI BRENT                       §
SELLERS; 1-10,           the    persons,    firms,   §
corporations, partnerships or other entities who     §
were charbed -*tiith or who undertook                §
maintainfng safe premises for Plaintiff Leo Fox;     §
11-20, those persons, firms, corporations,           §
partnerships or other entities who owned,            §
operated, managed and/or controlled the              §
premises where Plaintiff Leo Fox was injured;        §
21-30, those persons, firms, corporations,           §
partnerships, or other entities, who were            §
responsible for and/or fvere in charge of ensurinb   §
that the premises where Plaintiff was injured        §
dvere reasonably safe for invitees; 31-40, those     §
persons, frms, corporations, partnerships, or        §
other entities who were the principal, master        §
and/or employer of all named and/or fictitious       §
Defendants on the occasion made the basis of this    §
lawsuit; and 41-50, those persons, firms,            §
corporations or other entities whose negligence,     §
wantonness or other wrongful conduct caused or       §
contributed to Plaintiff's injuries and damages,     §
all of ovhose names and true legal identities are    §
othenvise unknown to Plaintiff at this time but      §
who -vAll be substituted by amendment vvhen          §
ascertained, individually and jointly,               §
                                                     §
              Defendants.



                                    COIVIPLAINT



                                            1
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 5 of 21                      PageID #: 17




       Plaintiff Leo Fox files this Complaint against Defendants ti'G'inn-Dixie IVfontgomeYy, LLC;

Winn-Dixie Stores, lnc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; David Gillery; William

Brent Sellers; and 1-50, separately and severally, as follows:

                                             PAR'I"IES

               PlaintiffLeo Fox is an adult resident citizen of Mobile County, Alabama.

       2.      Defendant Winn-Dixie Montgomery, LLC, is a foreign corporation organized and

existing under the laws of the State of Florida, which is authorized to conduct business in the state

of Alabama. At all material times relevant to this acti©n, Defendant Winn-Dixie Montgomery,

LLC, owned, leased, maintained, managed, controlled, and/or had the ability to control, the

premises tivhere the incident made the basis of this case occurred. At all material times relevant to

this action, Defendant Winn-Dixie Montgomery, LLC, employed, trained, supeiijised, and/or

rnanaged Defendants David Gillery, William Brent Sellers and/or 1-50.

       3.      Defendant Winn-Dixie Stores, Inc., is a foreign corporation organized and existing

under the laws of the State of Fiorida, which is authoi-ized to conduct business in the state of

Alabama. At all material times relevant to this action, Defendant Winn-Dixie Stores, Inc., owned,

leased, maintained, managed, controlled, and/or had the ability to control, the premises where the

incident made the basis of this case occurred. At all material times relevant to this actlon,

Defendant Winn-Dixie Stores, lnc., employed, trained, supervised, and/or managed Defendants

David Gillery, William Brent Sellers and/or 1-50.

       4.      Defendant Southeastern Grocers, lnc., is a foreign corporation organized and

existing under the laws of the State of Delaware, ~~those principal place of business is located in

Tacksonville, Florida. At all material times relevant to this action, Defendant Southeastern

Grocers, Inc., owned, leased, maintained, managed, controlled, and/or had the ability to control,


                                                 2
  Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 6 of 21                      PageID #: 18



the premises wliere the incident made the basis of this case occurred. At all material times relevant

to this action, Defendant Southeastern Grocers, Inc., employed, trained, supervised, and/or

managed Defendants David Gillery, William Brent Sellers andlor 1-5Q.

       S.      Defendant CX Hillcrest, LLC, is a foreign corporation organized and existing under

the laws of the State of Georgia, which is authorized to conduct business in the state of Alabama.

At alI material times relevant to this action, Defendant CX Hillcrest, LLC, awned, leased,

rnaintained, managed, controlled, and/or had the ability to control, the premises where the incident

made the basis of this case occurred. At all material times relevant to this action, Defendant CX

HHillcrest, LLC, employed, trained, supervised, controlled, andlor managed Defendants Winn-

Dixie Montgomery, LLC; Winn-Dixie Stores, Inc.; Southeastern Grocers, Tnc.; CX Hillcrest, LLC;

David Gillery, William Brent Sellers andior 1-5Q.

       6.      Defendant David Gillery is an individual over the age of 19 years.               Upon

information and belief, at all material times relevant to this action, David Gillery was a resident of

Alabarna. At all material times relevant to this action, David Gillery was the agent, sen;ant and./or

employee of one of the narned or fictitious Defendants, and was acting within the line and scope

of his agency, servancy, andlor employment.

       7.      Defendant William Brent Sellers is an individual over the age of 19 years. lipon

information and belief, at all material times relevant to this action, David Gillery was a resident of

Mobile County, Alabama. At all material times relevant to this action, William Brent Sellers was

the agent, sei•vant andlor employee of one of the narned or fictitious Defendants, and was actin;

within the line and seope of his ageney, servancy, andlor employment.

       8.      Fictitious parties 1-10 are those persons, firms, corporations, partnerships or other

entities who were charged with or who undertook maintaining safe premises for Plaintiff Leo Fox.



                                                  3
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 7 of 21                        PageID #: 19




        9.      Fictitious parties 11-20 are those persons, firms, corporations, partnerships or other

entities who owned, operated, managed and/or controlled the premises where Plaintiff Leo Fox

was injured.

        10.     Fictitious parties 21-30 are those persons, fit-ms, corporations, partnerships, or other

entities, who were responsible for and/or were in charge of ensuring that the premises where

Plaintiff was injured tivere reasonabl.y safe for invitees.

        11.     Fictitious parties 31-40 are those persons, firms, corporations, partiierships, or other

entities who were the principal, master and/or employer of all named and/or fictitious Defendants

on the occasion made the basis of this lawsuit.

        12.     Fictitious parties 41-50 are those persons, firms, corporations or other entities

whose negligence, wantonness or other wrongful conduct caused or conti-ibuted to Plaintiff's

injuries aiid damages,

        13.     At all material times hereto, Defendants David Gillery, Williarn Brent Sellers, and

1-50 were working within the line and scope of their employment as agents, servants and/or

employees of one or more other Defendants.

                                   FACTiJAL ALLEGATI®1<'S

        14.     On or about July 15, 2019, Plaintiff Leo Fox was an invitee at the Winn-Dixie store

located at 6300 Grelot Road, Mobile, Alabama. The purpose of his visit was to purchase various

items from the Winn-Di.xie store. When Plaintiff Leo Fox exited his vehicle and began walking

into the Winn-Dixie store located on the premises, Plaintiff was caused to slip and fall as a result

of hidden and/or latent defects, to `vit.

        15.     At the tirne of the incident made the basis of this case, Defendants owned, leased,

maintained, managed, controlled, and/or had the ability to control, the premises where the incident



                                                   ~,
                                                   ~1
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 8 of 21                      PageID #: 20




made the basis ofthis case occurred. At all material times relevant to this action, Defendant David

GilIery, Willim-n Brent Sellers, and/or 1-50, were responsible for managing, maintaining, andlor

ensuring that the preYnises where Plaintiff was injured, specifically including the parking lot, were

reasonably safe for invitees. At all material times relevant to this action, one or more of the

Defendants employed, trained, supervised, and/or managed one or more other Defendants.



                                      FIRS7[' CAHSE ®F ACTIt3N
                                           (tiEGLIGENCE)

       Plaintiff Leo h'ox alleges against Defendants, Winn-Dixie IVlontgomeiy, LLC; Winn-Dixie

Stores, Inc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; David Gillery; Williain Brent Sellers,

and 1-50, separately and severally, as follows:

       16.     Plaintiff realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 15 above.

       lfi.    At the time and place set forth above, Defendants had a duty to use reasonable care

and diligence to maintain the premises described above in a reasonably safe condition and had a

duty to warn Plaintiff and others of dangers that were known to Defendants, or wliich should have

been known to tliem.

       18.     Plaintiff further alleges that all of his injuries and darnages set forth herein were

proximately caused by the following negligence of the Defendants:

               a)      Negligently failing to provide Plaintiff with a safe place to shop,

               b)      Negligently failing to take adequate steps necessary to avoid injury

       to Plaintiff;

               c)      Negligently failing to adequately and properly maintain the subject

       premises in a reasonably safe condition;


                                                  5
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 9 of 21                      PageID #: 21




               d)      Neglialently failing to properly inspect and/or monitor the subject

       preinises for hazards, potential hazards, and other dangers;

               e)      Negiigently failiniz to discover the unreasonably dangerous and

       slippery substance in the parkin~ lot;

               fj      Negligently failina to make safe the area of the prernises where

       Plaintiff fell and was injured;

               g)      Ne~ligently failing to prozjide sufficient and adequatelv trained

       personnel to properly monitor and properly maintain the preniises;

               h)      Negli~ently failin~ to remedy dan~;erous conditions which

       Defendants knew or should have known existed.

               i)      Ne~ligently failin€~ to develop and/or iniplement a proper plan,

       policy, procedure, protocol and/or method to ensure customers/invitees would not

       be injured;

               j)      Negligently failing to use due care under the circumstances;

               k)      Negligently failin~ to adequately and properly warn of the presence

       of hazardous and/or dangerous conditions on the subject property; and

               1)      Negligently causing and/or allowinb Plaintiff to be injured.

       19.     As a proximate result of the Defendants' ne~iigence, Plaintiff Leo Fox suffered

injui-ies and damages as follows: he suffered bodily injuries; he sustained a fracture of his ricyht

wrist; he has been caused to undergo medical treatment for his injui-ies; he has been caused to incur

medical, hospital, drug, therapy and rehabilitation expenses; he has suffered, still so suffers and

will continue to suffer physical pain, sufferin-, rnental antzuish and emotional distress; and his




                                                 6
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 10 of 21                        PageID #: 22




injuries have caused hirn to be deprived of much enjoyment in life and will so deprive him in the

future.

          WHEREFORE, Plaintiff dernands judginent from Defendants Winn-Dixie Montgomery,

LLC; Winn-Dixie Stores, Inc.; Southeastern Grocers, lnc.; CX Hilicrest, LLC; David Gillery;

William Brent Sellers; and 1-50, jointly and severally, for compensatory damaves in excess of the

minimum jurisdictional limits ofthis Court, plus interest and costs.



                                       SECOND CAUSE OF ACTION
                                           (NVAN'TOitiNESS)

          Plaintiff Leo Fox alleges against Defendants, Winn-Dixie Montgomery, LLC; Winn-Dixie

Stores, Inc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; David Gillery; William Brent Sellers;

and 1-50, separately and severally, as follows:

          20.     Plaintiff 'realleges and incoiporates by reference each and every allegation

contained in paragraphs 1 tl-irouizh 15 above.

          21.     At the time and place set forth above, Defendants had a duty to use reasonable care

and diligence to maintain the premises described above in a reasonably safe condition and had a

duty to 4varn Plaintiff and others of dangers that were known to Defendants, or which should have

been known to them.

          22.     Plaintiff further alleges that all of his injuries and damages set forth herein were

proximately caused by the following wantonness of the Defendants.

                  a)     Wantonly failing to provide Plaintiff with a safe place to shop;

                  b)     Wantonly failin~ to take adequate steps necessary to avoid injury to

          Plaintiff;




                                                   7
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 11 of 21                     PageID #: 23



               c)      Wantonly failing to adequately and properly maintain the subject

       premises in a reasonably safe condition;

               d)      Wantonly failing to properly inspect and/or monitor the subject

       premises for hazards, potential. hazards, and other dangers;

               e)      Wantonly failing to discover the unreasonably dangerous and

       slippery substance in the parking lot;

               f)      Wantonly failing to make safe the area of the preinises N~-here

       Plaintiff fell and was injured;

               g)      Wantonly failing to provide suif cient and adequately trained

       personnel to properly monitor and properly maintain the premises;

               h)      Wantonly failing to remedy dangerous conditions cvhich Defendants

       knew or should have known existed.

               i)      Wantonly failing to develop andlor implement a proper plan, policy,

       procedure, protocol andlor rnethod to ensure customerslinvitees would not be

       inj ured;

               j)      Wantonly failing to use due care under the circurnstances;

               k)      Wantonly failing to adecluately and properly warn of the presence of

       hazardous andlor dangerous conditions on the subject property; and

               1)      Wantonly causing andJor allowing Plaintiff to be injured.

       23.     As a proximate result of the Defendants' wantonness, Plaintiff Leo Fox suffered

inj uries and damages as follows: he suffered bodily injuries; he sustained a fracture of his right

wrist; he has been caused to undergo medical treatment for his injuries; he has been caused to incur

medical, hospital, drug, therapy and rehabilitation expenses; he has suffered, still so suffers and



                                                  m
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 12 of 21                       PageID #: 24




will continue to suffer physical pain, suffering, mental anguish and emotional. distress; and his

injuries have caused hirn to be deprived of much enjoyment in life and will so deprive him in the

future.

          WHEREFQRE, Plaintiff demands judgment from Defendants Winn-Dixie Montgomery,

LLC; Winn-Dixie Stores, Tnc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; David Gillery;

William Brent Sellers; and 1-5Q, jointly aiid severally, for compensatory and punitive damages in

excess of the minimum jurisdictional limits of this Court, plus interest and costs.



                                     THI:RID CALTSE GF ACTI®N
                      (1gIEGI1IG:ENT HIRING, T'RAINING ANI) SHPERVISIGIi)

          Plaintiff Leo Fox aileges a-ainst Defendants, Winn-Dixie Montgomery, LLC; Winn-.Dixie

Stores, Inc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; and 1-Sd, separately and severally, as

follows:

          24.    Plaintiff realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 23 above.

          25.    Defendants had a duty to Plaintiff to exercise reasonable and due care to select and

hire ayents, servants, and/or employees, who are fit to carry out its business.

          26.    Defendants had a duty to Plaintiff to exercise reasonable and due care to adequately

train its agents, servants, and/or employees, to carry out its business and to follow Defendants'

rules, regulations, polices and/or procedures.

          27.    Defendants had a dirty to Plaintiff to exercise reasonable care to adecluately

supeivise its agents, servants, and/or employees.

          28..   Defendants negligently breached said duties to Plaintiff by employing and/or

retaining agents, seivants, and/or employees, who were not fit to carry out Defendants' business


                                                  9
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 13 of 21                     PageID #: 25




and follow all applicable rules, regulations, policies and/or procedures, and who were not sliillful

in their activities as Defendants' agents, servants, and/or employees.

          29.   Defendants negligently failed to adequately train its agents, servants, andtlor

employees, in that said person(s) tivere not fit to can-y out Defendants' business and follow all

applicable rules, redulations, policies and/or procedures, and who were not skillful in their

activities as Defendants' agent, servant, and/or employee.

          30.   Defendants negligently failed to adequately supervise its agents, servants, and/or

employees, in that said person(s) were not fit to carry oLit Defendants' business and follow all

applicable rules, regulations, policies and/or procedures, and negligentiy failed to monitor and

lirnit the activities of their agents, servants, and/or employees.

          31.   As a proximate result of the Defendants' negligence, >"'laintiff Leo Fox suffered

injuries and damages as follows: he suffered bodily injuries; he sustained a fracture ofhis riglit

wrist; he has been caused to undergo medical treatment for his injuries; he has been caused to incur

medical, hospital, drug, therapy and rehabilitation expenses; he has suffered, still so suffers and

will continue to suffer physical pain, suffering, mental anguish and emtional distress; and his

injuries have caused him to be deprived of much enjoynient in life and will so deprive hirn in the

future.

          WHEREFORE, Plaintiff demands judgrnent from Defendants Winn-Dixie Ivtontgornery,

LLC; Winn-Dixie Stores, Inc.; Soutlieastern Grocers, Inc.; CX Hillcrest, LLC; and 1-50, jointly

and severally, for compensatory damages in excess of the minimum jurisdictional limits of tl~is

Court, plus interest and costs.
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 14 of 21                    PageID #: 26




                                FtJUR'1'R CAUSF C)F ACTI[3N
                      (WAN'T®iN HIRING, TFdAYitiING ANI) SUI'ER"V1SYt7N)

       Plaintiff Leo Fox alleges against Defendants, Winn-Dixie Montgornery, LLC; Winn-Dixie

Stores, Inc.; Southeastern Grocers, Inc.; CX Hillcrest, LLC; and 1-S0, separately and severally, as

follows:

       3?.     Plaintiff realleges and incorporates by reference each and eveiy allegation

contained in paragraphs 1 through ?3 above.

       33.     Defendants had a duty to Plaintiff to exercise reasonable and due care to select and

hire agents, servants, andfor employees, who are fit to carry out its business.

       34.     Defendants had a duty to Plaintiff to exercise reasonable and due care to adequately

train its agents, servants, andlor employees, to carry otrt its business and to follow Defendants'

ruIes, regulations, polices andlor procedures.

       35.     Defendants had a duty to PIaintiff to exercise reasonable care to adequately

supervise its agents, servants, andlor employees.

       36.     Defendants wantonly breached said dttties to Plaintiff by employing andlor

retaining agents, servants, andlor employees, who were not fit to carry out Defendants' business

and follow all applicable rules, regulations, policies andlor procedures, and who were not skillful

in their activities as Defendants' agents, servants, andlor employees.

       37.     Defendants wantonly failed to adequately train its agents, sei-vants, andlor

employees, in that said person(s) were not fit to carry out Defendants' business and follow all

applicable rules, regulations, policies andlor procedures, and who were not skillful in their

activities as Defendants' agent, servant, andlor employee.

       3$.     Defendants wantonly failed to adequately supervise its agents, servants, and/or

employees, in that said person(s) were not fit to cai-ry out Defendants' business and follow all


                                                 11
 Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 15 of 21                     PageID #: 27



applicable rules, regulations, policies andlor procedures, and wantonly failed to monitor and limit

the activities of their agents, servants, andlor employees.

          39.   As a proximate result of the Defendants' wantonness, I'laintiff Leo Fox suffered

injuries and damages as follows: he suffered bodily injuries; he sustained a fracture of his right

wrist; he has been caused to undergo medical treatment for his injuries; he has been caused to incur

medical, hospital, drug, therapy and rehabilitation expenses; he has suffered, still so suffers and

will continue to suffer physical pain, suffering, mental anguish and emotional distress; and his

injuries have caused him to be deprived of much enjoyrment in life and will so deprive him in the

future.

          WHREFORE, I'laintiff demands judgment from Defendants Winn-Dixie Montgomery,

LLC; Winn-Dixie Stores, Inc.; Southeastern Grocers, Inc.; CX Hillerest, LLC; and 1-50, jointly

and severally, for compensatory and punitive damages in excess of the minimum jurisdictional

lirruts of this Court, Flus interest and costs.



                                         TDBIAS,1VIcCOItiNIICK & CO1ViER, I.,LC
                                         Attomeys for Plaintiff

                                         BY:      Is Brvyata E. Corner
                                                  BRYAN E. COMER (CO1vI015)
                                                  1203 Dauphin Street
                                                  Mobile, Alabama 36604
                                                  Telephone: (251) 432-5001
                                                  Facsimile: (251) 432-0714
                                                  bryan(a'tnlclawyers.com



          PLAIiNTYFF RESPECTIF'I7LLY I)EirIA10TDS A TRIAL BI' 3URY.


                                                  !s Btwara E. Corner



                                                    12
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 16 of 21   PageID #: 28




PLEASE SERVE DElE'ENDANTS AS EOLLOWS:

WI~'N-I?IXIE IVIOii~~TGONIERY, LI,C                     FIA CERTIFIED MAIL
c/o Corporation Service Company, Inc.         RETIIRIV RECEIPT REQUESTED
641. South Lawrence Street
hlontgomerv, AL 36104

'VVINN-DIXIE STORES, IIVC.                             iflA CER TIFIEDIUAIL
c/o Corporation Service Company, Inc.         RETr1RN RECEIPT REQITESTED
641 South Lawrence Street
Montgomery, AL 36104

SGUTI4EASTERi~ GROCERS, INC.                         VIA CERTIFIED 1'VIAIL
c/o Corporation Service Companv               RETURNRECEIFT REOUESTED
1201 Iays Street
Tailahassee, FL 32301,

CX I3[I"LLCREST, LLC                                     VIA CERTI'FIED IVLAIL
c/o AIan G. Rester, Reg. Agent                RETlIR11' RECEIPT REQ UESTED
41 West 1-65 Service Road N.
311 Eloor
nlobile, Alabama 366Q$-1.201

DAVID GILLERY                                          (TO 13E DETER1IIItN'ED)
(TO BE DE'1'ERI"4IINEi7)

`VILLIAi14 BRENT SELLERS                            i`'IA CERTIFIED ,1LAIL
2728 Elien I)rive                            RETURNRECEIPT REQU'ESTED
Semmes, Atabama 36575




                                        13
       Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 17 of 21                                           PageID #: 29

Revised 1-1-014; 4-1-99; 11-1-99


                              IN THE CIRCUIT COURT OF MOSILE COUNTY, AT,ABFi-NfA




 Plainti.ff(s)

Vs.                                                              *        CIVIL ACTION NO.

                                                                *    DA'T'E CC1IVIloI,AIN'I' FlItED:



Defendant(s)

  ASSiGNMENP TO EXPEDZ`I'ED CASE MAN.AGEMENT SYSTEM AND GIIVERAL PRE-TRIAL ORDER

        This case has been placed on the Fxpedlted Case Management System which is designed to dispose of a
case within I2 months atter filing.

 OBJECTION TO             CLUSION IN SYSTEM

         If a party to this cause believes that the cause is extremely cornplex or will involve un.ique problems gi--ld
will be impossible to prepare fos trial within the time fra.-ne of the systern, he may, within 40 days after the date of
this order, or if the party has not been served at the date of this order, within 40 days after sexvice, file a motion
requesting that the cause not be included in the system and that the pazties be allowed additional ti.me to prepaxe
the cause for trial. A motion filed later than the aforesaid 40 days wiil not be considered by the Court, a discovery
schedule wi1l be set by the Cou.rt after conference writh the parties. If a case is so excluded the General Pre-Trial
arder will remain in effect unless specifically altered by the Court.

DISCOVERY
         Unless the Coart sets a shorter time, all pre-trial discovery shall be completed within 270 days after filing
of the complaint unless party filing Motion to Set and Certificate of Readiness requests additiorial peried of time, not
to exceed 60 days, and certifies that all discovery will be cornaluded within that time. Notwithstanding the foregoing,
for good cause shown, the Court may permit, or parties may agree, that additional discovery procedures be undextaken
anytime prior to trial, so long as such discovery can be completed so as not to reqttire a continuance of the trial setting.

MOTION TO SET AND CERTIFICATE OF READIlVESS
           Counsel for the plaintiPf shall, and counsel for any other party may, file a Motion to Set and Certificate of
Readiness, which hall be filed not later than 270 days after the filing of the complaint. If such motiorn is not f'iied by
the 280'' day, the Court will place the case marked "To Be Disrnissed", on a disposition docket as near as possible
to the 300'1' day and 5end notice of such to all parties. Tf a Motion to Set and Certificate of fteadiness is not xeceived
by the Court prior to the disposition date, the casse will be dismissed.

          The Motion to Set and Certificate of Rea.diness will be in a form siznilar to that available in the C1erk's
Office and will contain the following inforznation:

                 (1)   The date the complaint was filed;

                 (2)   That the issues in this cause have been defined and joined;


                 (3)   That all discovery has been completed or will be completed 60 days after the filing of th.e
                       Certificate of Read.iness;

                 (4)   That a jLuy demaind has or has not been demanded;
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 18 of 21                                          PageID #: 30

        (5) `I`he ex'pected length of the trial expressed in hours and/or days;


        (6)   A brief description of the plaintiff s claim;

        (7)   The names, addxesses and telephone numbers of the parties or their attorneys responsible for their
              titigation;

        (8)   That the movant certifies that all eapert vritnesses expected to testify at trial have been disclosed to
              all parties, together with a summary of their opinions;

       (9)    That the movant aclrnowledges his/her responsibility to malre all documents, exhibits, and
              physical evidence, or copies thereof, eapected to bn nsed in the case in chief availa.ble to the other
              parties, not less than 21 days prior to trial, for inspection and copying;

       (10) That the movant certifies that he/she has racl the pre-irial order, and that he/she has complied withit
            to date and wi.1t comply with its recluirements tn the future.

       The filing by the plai.ntiff of a Motion to Set and Certificate of Read3ness constittites the voluntary disnussal
       of all fictitious parties whose true names have not been substituted.

 CON`I'ROV8RTING CER.TIFCCAZ'E

 Witltin 14 days afier a Motion to Set and Certificate of Readiness has been filed, counsel for aziy other party may file a
 Contxoveriing Certiticate specifying the .paxticular statements containecl in the Certificate of Readiness to which
 objection is made, and the reason therefore. Oral argument may be requested. The Conrt shaII thereupon enter an
 order placing the case on the Active Calendar either immediately or, where for good cause is shown, at a specified
 later date.

 ACTItIE CALENDAR
         Fourteen days after a Motion to Set and Certificate of Readiness is filed, if a Controverting Certipicate has not
 beeri filed, the case shalI be placed on the Active Calendar, unless otherwise ordered by the Cotirt


 SE'ITIlVG FOR TRIAL
           Unless specifically set by the Cou.rt, cases on the Active Calendar shall be set for trial generally in the same
 order as they came on the Active Calendar and as sqon as possible. Preference shall be given to cases which by
 statute, rule or order of the Court are entitled to priority. Counsel shall be given at least sixty days notice of the trial
 date.



          When a case has been set for trial, no postponement of the trial will be considered by the Court except on a
 written motion substarttially ixt the forttt previously approved by the Court. (Obtain frorn the Court a Request for Delay
 form)

 NOTTFICATION OF SE`1"I~IVIEN'I'
          In order to provide other litigants with prompt trial settings all attorneys shall notify the Court of
settlement, regardless of the status or state of the case (discovery stage, active calendar or trial calendar)

                                  OENERAL PRE-TRIAL ORDEEt
To espedite pre-trial and trial pxocedures, it is O12I7ERED, BY THE Court that the following wi11 apply:

1.   BXHIBITS, DOCL]MENTS AND FHYSICAL EVIDF.NCE
a. Each party sha11 identify in writing to all other paxties and shall make all documents, exhibits and physical
evidence, or copies thereof, expected to be used in this case in chief available to the other parties, not less
                                                                                                                than
21 days prior to trial, fox inspection and copying. The same shall then be authenticated and adrnitted into
evidence without further proof, unless wxitten objections to any such documents or exhibits be made
                                                                                                         to the Court
not less than 14 days prior to trial spec3fying the grou.nds of objection to the genuineness and relevancy of
                                                                                                               the
proposed documents, exhibits and physical evidence used solely as impeachment evidence.
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 19 of 21                                         PageID #: 31


b. Documents, ealtibits or physical evidence not timely exhibited to or made available to other parties prior to
trial under this Order will not be admitted into evidence at trial unless solely for impeachment purposes or unless
the ends of justice so require.

c. 17ocuments, exhibits or physical evidence so admitted hereurtder shall be presented to the court reporter £or
marking in evidence prior to trial.

2.   DOCTOR, HOSPITAL AND NlEDIC.AL RECORDS

a. If applicable, all doctor, medical and hospital bills shall be sent or made available to all parties not less than
21 days prior to trial and shall be adrnitted in e*ridence as reasonable witliout further proof, unless written objection
to any such bill be made to the Court no less than 14 days before trial specifying the grounds for obj ection.

b.   Any such bill not timely e:dLibited to other parties will not be adnutted at trial unless the ends of justice so require.

C.   The bilis so admitted shall be presented to the court reporter for marldng in evidence prior to trial.


3.   DAMAGES

a. lill parties seeldng special damages shall furnish the other parties with a list thereof not less than 21 days prior to
trial. Written objections thereto may be made not less than 14 days before trial spec3fying the grounds of objectiens.

b. Evidence of special darnages claimed, but not time exhibited to other parties, will not be admitted into evidence
unless the ends of justice so require.

4.    AGENCY-'II/IE AND PLACE- DUTY
 a. Agency and the time and place of the incident involved, if a].leged in the complaint, and, lf a negligence case, the
 exlstence of a duty, are admitted and the parties are deemed correctly named and designated urtless specifically denied
 by answer or tuiless written ob}ection is raade not less than 14 days before trial. The objections shall include the correct
 name and entity andlor grounds relied on.

5.     EKPERTS

a.     Unless previously obtained by discovery, each party will furziish to all other paxties the names, addresses and
qualifications of all expert witnesses expected to testify, together with a brief summary of their opinions. Such disclosure
of experts shall be made by the party filing the Motion to Set and Certificate of Readiness not later than the time of filu'ig of
such motion. Disclosure by all parties shall be made not later than 14 days after the tiling of the Motion to Set and
Certificate of Readiness.

b.     Disclosure of eacperts in cases not included in the Pasttrack system shall be made by all parties not less than 60
days before trial.

C.     Unless written objection to the qualifications of an expert is made not later than 30 days before txial, stating
grounds, the qualification of such experts will be admitted.

d.     YJpon callfng an e$pert to testify at trial, the attorney may state to the Court and jury the name, address and
sumrnary of the qualifications of the expert.

6.      NRY INSTRUCTIONS
a.      If a case is to be tried by a jury, requested written charges shall be subnutted to the Court not less than the close
of the plaintiff's care, subject to supplementation during the course of the trial on matters which could not be reasonably
anticipated. Each requested charge vrill be typed on letter sized paper and identiPied by the party's last riame and shall
be numbered.

7.      TirRY SELECTION

a.     Before the commencement of trial, the parties will furnish or advise the Court, outside the presence of the jury,
the names of all insurance companies involved and any special voir dire questions for the purpose of qualifying the jury.

8.       DUTY TO SUPPLEMFNT DISCOVII2Y
a.       All parties are under duty to supplement responses to discovery as provided by Rule 26(e)(3) ARCP which
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 20 of 21                                        PageID #: 32

 should be done not less than 30 days before trial.

 9.      MOTIONS GEN~RA~I,Y
a.      If motion to stri.ke or dismiss a pleading is filed, the Court wi.11 not consider such unless a copy of the pleading
sought to be struck or disznissed is attached thereto,

11.      CONr~ICmS
 a.      In the event of scheduling conflict affected counsel shall comply vsriththe Attorney Galendar Conflict Resolution
 Order of tlie Alabama Suprerne Couxt,

         It is furthet dRDIMD, by the Court that the Court will consider any portion of the General Pre-Trial Order upon
 timely application by any pariy.


         Done this               day of
                                                                                                                     ~a            LIRST-CLASS h:tAIL
Case 1:21-cv-00306-B Document 1-1 Filed 07/12/21 Page 21 of 21           PageID #: 33                        r94 Qp9w
                                                                                                             M08i202"1
                                                                                                                               006.952
                                                                                                           -,.~ .~ ~ , ~~~;~ 111


                                                                                                                          ~           ZiP36644
                                                                                                              BW                   r'41L12'=n~;2' 13




                                                     Irlril~rrl'Irrrlrr 'Ijilrfi' Ilrl~f~(rrrll'Irr,'fifrrfilrr'r
